Citation Nr: 0730932	
Decision Date: 10/01/07    Archive Date: 10/16/07

DOCKET NO.  03-28 795A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to service connection for bilateral defective 
hearing.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from October 1960 to September 
1962.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 2002 decision by the RO 
which, in part, denied service connection for bilateral 
defective hearing and headaches.  The Board remanded the 
appeal in August 2005, to comply with the veteran's request 
for a personal hearing.  In November 2005, a hearing was held 
at the RO before the undersigned member of the Board.  

In January 2006, the Board granted service connection for 
headaches, and remanded the appeal for defective hearing for 
a VA audiological examination.  

In a statement received in May 2007, the veteran's 
representative raised the additional issue of an increased 
rating for the service-connected headache disorder.  This 
issue has not been developed for appellate review and is not 
inextricably intertwined with the issue currently on appeal.  
Accordingly, this matter is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim has 
been obtained by VA.  

2.  The veteran is not shown to have a hearing loss at 
present which is related to service.  


CONCLUSION OF LAW

Bilateral defective hearing was not incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 
5103A, 5106, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303, 4.85, 4.86, Part 4, Diagnostic Code 6100 
(2007).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.159, 3.326.  

The Court has held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Court held that such notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if there is a favorable disposition 
of the claim.  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(a)-(c) (2007); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the veteran's claim, a 
letter dated in March 2002, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Furthermore, the veteran was provided with a more 
detailed explanation of VA's duty to assist under the 
provisions of VCAA in March 2006, and his appeal was 
readjudicated by the RO in February 2007.  The veteran was 
notified of the evidence that was required to substantiate 
his claim, and that VA would assist him in obtaining 
evidence, but that it was ultimately his responsibility to 
provide VA with any evidence pertaining to his claim, 
including any evidence in his possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The veteran's service medical records and all VA and private 
medical records identified by him have been obtained and 
associated with the claims file.  The veteran was afforded 
two VA examinations during the pendency of this appeal and 
also testified at a hearing at the RO before the undersigned 
member of the Board in November 2005.  The Board finds that 
the RO complied with the provisions of 38 C.F.R. § 3.304(f), 
and that the veteran would not be prejudiced by the Board 
completing appellate action at this time.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  Based on the discussion above, the 
Board finds that there is no indication in the record that 
any additional evidence relevant to the issue to be decided 
herein is available and not part of the claims file.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection for 
bilateral defective hearing, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claim and is 
familiar with the law and regulations pertaining to the 
claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  

Service Connection - In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. 
§ 1110.  In the absence of proof of a present disability 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946 and 
sensorineural hearing loss is manifest to a compensable 
degree within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385, 
which provides:  

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.  

38 C.F.R. § 3.385 (2007).  

Factual Background

The veteran's service medical records are silent for any 
complaints, treatment, abnormalities, or diagnosis referable 
to any hearing problems during service.  His service entrance 
examination in October 1960, showed hearing for whispered and 
spoken voice was 15/15, bilaterally.  On a Report of Medical 
History for separation from service in July 1962, the veteran 
specifically denied any history of ear trouble and no disease 
or defects of the ears were noted on physical examination.  
The veteran's audiological findings (as converted to ISO 
units currently in effect) at separation were as follows:  




HERTZ



500
1000
2000
3000
4000.
RIGHT
25
15
15
-
10
LEFT
25
15
15
-
10

(NOTE: Prior to November 1967, service department audiometric 
results were reported in standards set forth by the American 
Standards Association (ASA).  Since November 1, 1967, those 
standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  The above audiological findings have been converted 
to the ISO standard.  

The evidentiary record includes several letters from two 
private physicians who have reportedly treated the veteran 
for various maladies, including hearing problems from as 
early as 1988.  The evidence also includes two audiological 
examination reports, dated in September 1997 and December 
2002.  Accompanying letters from the private otolaryngologist 
K.S.E. MD, were to the effect that the veteran had a slight 
notched sensorineural hearing loss at 4,000 hertz (Hz), 
bilaterally which was consistent with exposure to acoustic 
trauma in service.  In conjunction with the Board remand of 
this issue in January 2006, the veteran was requested to 
complete and return authorization forms so that VA could 
attempt to obtain all of his treatment records from the two 
private physicians.  However, the veteran did not return the 
forms nor did he provide any additional records from either 
of the two physicians.  

On VA audiological examination in July 2003, puretone 
thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
25
30
LEFT
20
15
5
15
30

The average puretone threshold was 20 in the right ear and 17 
in the left ear.  Speech recognition ability was 92 percent 
in the right ear and 94 percent in the left ear.  The 
audiologist commented that the veteran had normal hearing 
acuity from 250 to 3,000 hertz, bilaterally, sloping to a 
mild loss from 4,000 to 6,000 Hz then recovering to normal 
hearing at 8,000 Hz in the right hear, and sloping to a mild 
loss from 4,000 to 8000 hertz in the left ear.  Otoscopy 
revealed clear ear canals, bilaterally.  Type A typanograms 
were consistent with normal middle ear function.  Ipsilateral 
acoustic reflexes were present from 500 to 4,000 Hz, 
bilaterally.  

In January 2006, the Board remanded the appeal for a VA 
audiological examination.  Puretone thresholds, in decibels, 
on VA examination in December 2006, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
25
25
LEFT
20
20
15
20
25

The average puretone threshold was 21 in the right ear and 20 
in the left ear.  Speech recognition ability was 94 percent 
in the right ear and 92 percent in the left ear.  The 
audiologist commented that the veteran had normal hearing 
acuity from 250 to 4,000 Hz, bilaterally, sloping to a mild 
hearing loss from 4,000 to 8,000 hertz bilaterally.  Tone 
decay was negative at 2,000 Hz, bilaterally.  Type A 
typanograms were consistent with normal middle ear function.  

Analysis

The veteran contends that his current hearing loss is related 
to his exposure to acoustic trauma from working as a combat 
engineer in service.  However, the service medical records do 
not support his contentions.  

As noted above, the service medical records showed no 
complaints, treatment, abnormalities, or diagnosis for any 
ear problems or hearing loss during service, nor does the 
veteran now contend that he had any hearing problems in 
service.  The first evidence of a hearing deficit was on a 
private audiological examination in September 1997, some 35 
years after his discharge from military service.  

Moreover, the veteran was afforded a VA audiological 
examination in December 2006, for the express purpose of 
determining the nature and etiology of his hearing loss.  The 
VA audiologist indicated that the claims file was reviewed 
and included a detailed description of the veteran's medical 
history.  The audiologist noted that there were no signs or 
symptoms of any ear problems or hearing loss in service, and 
that the veteran had worked in steel mills for many years 
after service.  The audiologist opined that the veteran's 
current hearing loss was not related to military service, as 
there was no evidence of any ear abnormalities or hearing 
impairment at the time of discharge from service or until 
many years later.  A similar opinion was rendered by a VA 
examiner in July 2003.  The Board finds the medical opinions 
persuasive as they were based on a longitudinal review of the 
entire record and included a plausible explanation for the 
conclusions reached.  

The Board has considered the two private opinions relating 
the veteran's current hearing loss to service, but finds that 
the opinions were conclusory in nature and based primarily on 
an incomplete and inaccurate factual history provided by the 
veteran.  Letters from the private otolaryngologist (Dr. 
K.S.E) were to the effect that the veteran had hearing 
problems from acoustic trauma beginning in, or shortly after 
service, and that the current audiological findings were 
consistent with noise induced hearing loss.  (See October 
2003 letter).  The veteran's family physician (Dr. K.C.A.) 
merely repeated the private otolaryngologist opinion, and did 
not offer any additional discussion or analysis of the facts.  
Neither physician was apparently aware of the veteran's 
history of exposure to acoustic trauma working in steel mills 
for some 25 years after service, nor did they offer any 
explanation or analysis for the absence of any hearing 
problems in service, or the normal audiological findings at 
the time of discharge from service.  

Furthermore, the veteran's testimony at the personal hearing 
in November 2005, that he did not have any hearing problems 
in service and really didn't think he had a hearing problem 
at present, seems to contradict the private 
otolaryngologist's history of hearing problems dating back to 
service or shortly thereafter.  The Court has held that a 
medical opinion based on an inaccurate factual premise is not 
probative.  Reonal v. Brown, 5 Vet. App.. 458, 461 (1993).  
See also, Bloom v. West 12 Vet. App. 185, 187 (1999) (holding 
that a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty.)  Thus, the Board 
finds that the private medical opinions are speculative at 
best and are not supported by any objective evidence.  

While the veteran believes that he has a hearing loss at 
present that is related to military service, he, as a layman, 
is not competent to offer an opinion as to such questions of 
medical diagnosis or causation as presented in this case.  
Epps v. Brown, 9 Vet. App. 341 (1996); Espiritu, 2 Vet. App. 
492 (1992).  See also Franzen v. Brown, 9 Vet. App. 235 
(1996).  Accordingly, the Board finds no basis for a 
favorable disposition of the veteran's appeal.  

ORDER

Service connection for bilateral defective hearing, is 
denied.  




		
	Michelle Kane
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


